DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 24 February 2021. Claims 1-20 are pending. Claims 13-20 are withdrawn. Claims 1-3, 7, 8, 10-12 are amended.
Claim objections are withdrawn in light of amendments to the claims.
Claim 1 and 12 and depending claims 2-11 rejection under 35 U.S.C. 112(b) is withdrawn in light of amendments to claims 1 and 12.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 as well as depending claims 2-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, limitation “electromagnet controller” in light of claim 1 and paragraph [0024], [0051] appears to be referring to some sort of computer or electronic controller, however there is no recitation of a computer, processor, and/or memory storage for storing a program or recipe and the figures only show boxes. Therefore one cannot conclude that the inventor was in possession of the claimed invention.
For the purpose of examination, “electromagnet controller” is interpreted to be an electronic controller like a programmable computer in light of paragraph [0024], [0051].
In light of the above, depending claims 2-12 are also rejected under U.S.C. 112(a) at least due to dependency on rejected claim 1.
Examiner notes that applicant has not clearly responded to the above U.S.C. 112(a) rejection (made in the last office action) with regards to “electromagnet controller.”
Claim 1 and 12 and depending claims 2-11 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of amendments to claims 1 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current.”
Regarding claim 1 Yokota teaches a plasma processing apparatus (10, Fig. 1, paragraph [0030], abstract) comprising:
a chamber (comprising processing container 12, Fig.1, paragraph [0031]);
a substrate stage (comprising placing table 14, Fig. 1, paragraph [0031]) configured to support a substrate (W, Fig. 1, paragraph [0032]) inside the chamber (12, Fig. 1) (paragraph [0031]-[0032]);
an upper electrode  (comprising 16, Fig. 1, paragraph [0033]) disposed above the substrate stage (comprising 14, Fig. 1)(paragraph [0035]);
an AC power supply (comprising high frequency power source 18, Fig. 1) configured to supply an AC current to the upper electrode (16, Fig. 1)(paragraph [0033] discloses that power supply 18 can be connected to the upper electrode 16);
a process gas supplier (comprising gas source group 40, gas line 16b, gas line 16a, Fig. 1) configured to supply a process gas for generating plasma for processing the substrate into a space (comprising processing space S, Fig. 1, paragraph [0037]) above the substrate (W, Fig. 1) inside the chamber (12, Fig. 1) (paragraph [0036]-[0037]); and
an electromagnet (comprising 30, Fig. 1 and 2, paragraph [0038]) including circular coils  (comprising coils 61 to 64, Fig. 1 and 2, paragraph [0039]) configured to apply a magnetic field to the space (comprising processing space S formed inside the processing container 12, Fig. 1, paragraph [0043])(paragraph [0038]-[0043]); and
 an electromagnet controller (comprising controller Cnt, Fig. 1, paragraph [0041] ) configured to cause pulsed electric currents to flow through the circular coils (comprising coils 61 to 65, Fig. 1 and 2), a direction and ON/OFF of the electric currents being pulsed (i.e. varied in a recurring manner over time) and alternately turn on and off adjacent coils of the circular coils (comprising coils 61 to 64, Fig. 1 and 2)(Fig. 3 and 5, paragraph[0050]-[0054], [0066]-[0091]). 
More specifically, in paragraphs [0066]-[0091], Yokota discloses in detail the specific processing conditions of each coil (61 to 64, Fig. 2) at steps ST211 and ST212 of method steps shown in Fig. 5.  
With regards to limitation "configured to cause pulsed electric currents to flow through the circular coils," Merriam-Webster dictionary definition of "pulsating current" is "a direct current that has recurring more or less regular variations in magnitude."  Though Yokota does not use the word "pulse" to describe the electric current applied the coils, Yokota teaches that the coils (61 to 64, Fig. 1 and 2) are supplied with a direct/DC current (paragraph [0041]) wherein the particular settings of the coils at step ST211 (paragraph [0074]-[0078]) and the particular settings of the coils at step ST212 (paragraph [0079]-[0084]) have different magnitudes and directions for each coil 61 to 64 (paragraph [0075]-[0083]), wherein the steps ST211 and ST212 are alternated (paragraph [0052]), and wherein the duration of step ST211 and step ST212 is 5 seconds for each step (paragraph [0085]-[0087]). Thus, Yokota teaches applying a pulsed current, i.e. a direct current having recurring regular variations in magnitude per Meriam-Webster dictionary definition.  
With regards to limitation, "direction and ON/OFF of the electric currents being pulsed," Yokota teaches wherein the negative magnetomotive force of the coils means that the coils are given with a current in an opposite direction to a current given to the coils when a positive magnetomotive force is generated in the coils (paragraph [0066]) and teaches at ST211 a magnetomotive force of coil 61 and 62 of “0” (paragraph [0075]-[0076] which is understood to 
With regards to limitation "alternately turn on and off adjacent coils of the circular coils," since Yokota teaches alternating steps ST211 and ST212  (paragraph [0052]) wherein coil 62 (Fig. 2) is set at 0 at step ST211 (paragraph [0076]) and -543 at step ST212 (paragraph [0081] and adjacent coil 63 (Fig. 2) is set at 764 at step ST211 (paragraph [0077]) and 0 at step ST212 (paragraph [0082]) , Yokota is understood to meet the aforementioned claim limitation.
Regarding claim 2, Yokota further teaches wherein the electromagnet controller (comprising Cnt, Fig. 1, paragraph [0041]) is configured to cause the pulsed electric currents to flow through the circular coils (comprising coils 61 to 64, Fig. 1 and 2) in synchronism (i.e. at the same time or simultaneously) with each other (paragraph [0085]-[0091];[0114]-[0127]). The examiner interprets SQ1 of Yokota to be equivalent to period T of the instant application Fig. 3 and paragraph [0029], ST211 of Yokota is equivalent to ∆T1 of the instant application Fig. 3 and paragraph [0045], and ST212 of Yokota is equivalent to ∆T2 of the instant application Fig. 3 and paragraph [0045]. Since paragraphs [0052] and Fig. 5 disclose that sequence SQ1 includes step ST211 and step ST212 and paragraph [0085]-[0091];[0114]-[0127] disclose the particular current conditions for each coil and the time duration for each step ST211 and ST212, it is understood that the coils 61 to 64 are operated simultaneously (i.e. synchronism) whenever repeating sequence SQ1. 
Regarding claim 3, Yokota further teaches wherein the electromagnet controller (comprising Cnt, Fig. 1, paragraph [0041]) is configured to control the pulsed electric currents in 2Application No. 16/558,548 Reply to Office Action of November 24, 2020accordance with sequence control information (Fig. 5, paragraph [0050]-[0054],[0085]-[0091];[0114]-[0127]) that prescribes the direction and ON/OFF (i.e. paragraph [0075]-[0076] 
Regarding claim 4, Yokota further teaches wherein the electromagnet controller (Cnt, Fig. 1, paragraph [0041]) is configured to repeatedly execute control over the pulsed electric currents prescribed in the predetermined period (sequence SQ1, Fig. 5, paragraph [0052]-[0053], by using the predetermined period as one cycle (as understood from Fig. 5, paragraph [0052]-[0053]; [0085]-[0091] and [0114]-[0127]). The examiner interprets SQ1 of Yokota to be equivalent to period T of the instant application Fig. 3 and paragraph [0029], ST211 of Yokota is equivalent to ∆T1 of the instant application Fig. 3 and paragraph [0045], and ST212 of Yokota is equivalent to ∆T2 of the instant application Fig. 3 and paragraph [0045].
Regarding claim 6, 
Regarding claim 7, Yokota further teaches wherein the electromagnet (comprising 30, Fig. 1) includes the circular coils (comprising coil 61 to 64, Fig. 1 and 2) that have ring shapes and are arranged in a concentric state (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current” as applied above in claims 1-4, 6 and 7 further in view of Launay et al. (US 2017 /0338124 A1 hereinafter “Launay”).
Regarding claim 5, Yokota teaches all of the limitations of claims 1-3 as applied above and further teaches wherein the predetermined period (comprising sequence SQ1, Fig. 5, paragraph [0052]-[0053]) includes a first period (comprising step ST211, Fig. 5) and a second period (comprising step ST212, Fig. 5) following the first period (comprising step ST211, Fig. 5), and the sequence control information prescribes the direction and ON/OFF of each of the pulsed electric currents (paragraph [0052]-[0054]; [0066]-[0091]).
Yokota does not explicitly teach that the first period is set to have ions, which are being emitted from inside the plasma to the substrate, in a state tilted in a first direction not perpendicular to a processing face of the substrate, and the second period is set to have the ions in a state tilted in a second direction opposite to the first direction.
However, Launay teaches a first period of a process having ions in a state tilted in a first direction not perpendicular to a processing face of the substrate (Fig. 5C, paragraph [0064]), 
Additionally, Launay teaches that an electromagnet can affect the tilt of the plasma and ions (paragraph [0063]) and that the tilt of the plasma is dependent on the plasma density (paragraph [0004].
Further, Yokota teaches that the electromagnet controller (Cnt, Fig. 1, paragraph [0041]) adjusts current to each of the coils which affects/adjusts the diametric distribution of the density of plasma thus affecting the etch rate distribution in the diametric direction (paragraph [0043], [0054]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electromagnet controller (Yokota: Cnt, Fig. 1) to control the current in the coils of the electromagnet (Yokota: coils 61 to 64, Fig. 1 and 2) such that the a first period has ions in a state tilted in a first direction not perpendicular to a processing face of the substrate and  second period is set to have the ions in a state tilted in a second direction opposite to the first direction (Launay: Fig. 5C and Fig. 5D, paragraph [0064]) in the apparatus of Yokota because the tilt of ions as well as etch rate distribution is affected by the plasma density distribution which can be controlled using the currents in the coils of the electromagnet and thus adjusting/controlling the tilt of ions by controlling/adjusting the currents in the coils of the electromagnet would enable removing asymmetries on the outermost and innermost side of the base of a hole/trench/via in a substrate to be processed (Launay: paragraph [0069],[0071]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current” as applied above in claims 1-4, 6 and 7 further in view of Singh et al.  (US 2013/0072025 A1 hereinafter “Singh”).
Regarding claim 8, Yokota teaches all of the limitations of claim 7 above including circular coils (comprising 61 to 64, Fig. 1 and 2) but does not explicitly teach wherein each of the coils is divided into n-number of arc-shaped coil segments, where “n” is an integer of 2 or more.
However, Singh teaches an electromagnet comprising coils (i.e. current loops 150, Fig. 10 and 11, paragraph [0031], [0033], [0040]-[0041]; claim 5) wherein each of the coils is divided into n-number of arc-shaped coil segments, where “n” is an integer of 2 or more. As can be understood from Fig. 11, there are 4 outer coil segments 150 forming an outer ring shape/configuration and 4 inner coil segments 150 forming an inner ring shape/configuration. Singh teaches that such a configuration can enable generating magnetic fields to adjust etch rate in a localized area (paragraph [0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of each of the coils such that each of the coils is divided into n-number of arc-shaped coil segments, where “n” is an integer of 2 or more in view of teachings of Singh in the apparatus of Yokota as a known suitable alternative configuration of an electromagnet to enable generating magnetic fields to adjust/control processing (i.e. etch rate) of a substrate in a localized area (Singh: paragraph [0042]).
Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current” as applied to claims 1-4, 6 and 7 above and further in view of Hoffman et al. (US 2003/0218427 A1 hereinafter “Hoffman”), Rauf ((2017) NPL reference: Electrical Engineering for Non-Electrical Engineers (2nd Edition) - Introduction) and Steer ((2010). Microwave and RF Design - A Systems Approach - 12.4 Switches).
Regarding claim 12, Yokota as applied above teaches all of the limitations of claims 1-3 as applied above including an electromagnet controller (comprising Cnt, Fig. 1, paragraph [0041]) having sequence control information (i.e. the settings of step ST211 and step ST212, Fig. 5, paragraph [0050]-[0054]; specific examples are taught in paragraph [0066]-[0091] and [0106]-[00127].
Yokota further teaches causing an electric current to flow through one of the circular coils (i.e. coil 61 is off at ST211 (paragraph [0075]) and turned on/supplied a current of 1201 at step ST212 (paragraph [0080])) and change a direction of the electric current (see different settings that can be applied to each of the coils paragraph [0075]-[0083]; [0114]-[00123]; [0137]-[0166])
Yokota as applied above does not explicitly teach switching on/off of the electric current flowing through the wiring line connected to the one of the circular coils, by a bias voltage at the wiring line.
However, Hoffman teaches a wiring line (comprising lines connecting 60 or 65 to switch 84 and 85, Fig. 2; comprising lines connecting 60 or 65 to DC supply 75 and 70, Fig. 1) connected to one of the circular coils  (comprising one of inner coil 60 or outer coil 65, Fig. 1 and 2, paragraph [0052]) as well as a switch (comprising control 90 including 84a and 84b, Fig. 2, paragrpah [0053]) configured to control on/ off  (i.e. magnitude) of the electric current (paragraph [0053]). 
Further, Rauf teaches an electric current control unit (i.e. a diode as an electronic switch, page 70) comprising a power supply (i.e. voltage source as understood by Fig. 2.1) and electrodes (i.e. anode and cathode) wherein the diode acts as a switch.
Additionally, Steer teaches that when a voltage is sufficiently positive to cause a large current to flow, the diode is forward bias and when the voltage is negative the current flow is negligible, and the diode is said to be revered biased (page 709). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switch (i.e. the switch as taught by Rauf) connected to a wiring line to one of the coils (see teachings of Hoffman) and to configure the electromagnet controller (Yokota: Cnt, Fig. 1) to switch on/off a current flowing through a wiring by using a bias voltage (see teachings of Rauf and Steer) as a known suitable alternative control circuit/electronic switch configuration to enable controlling the flow of current to a coil in an electromagnet for adjusting/controlling plasma density in a plasma processing apparatus.
Claim 1-4, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamartino et al. (US 6,673,199 B1 hereinafter “Yamartino”) in view of Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current.”
Regarding claim 1, Yamartino teaches a plasma processing apparatus (100, Fig. 1,abstract) comprising: 
a chamber (process chamber 110, Fig. 1, col 2 line 65);
a substrate stage (comprising support 130 including an electrostatic chuck 170, Fig. 1, col 3 line 65-66) configured to support a substrate (105, Fig. 1, col 3 line 18-19) inside the chamber (110, Fig. 1); 
an upper electrode (comprising gas energizer 150 which may be an electrode in a ceiling 115, not shown in the figures, col 3 line 47-53) disposed above the substrate stage (comprising 130, Fig. 1)(since col 3 line 47-53 discloses that the electrode can be disposed in a ceiling 115, the electrode would necessarily be above the substrate stage 130);
an AC power supply (comprising power supply 157, Fig. 1, col 3 line 46-49) configured to supply an AC current to the upper electrode (comprising 150, col 3 line 46-49);
a process gas supplier (comprising process gas source 122, Fig. 1, col 3 line 16) configured to supply a process gas for generating plasma for processing the substrate (col 3 line 13-29), into a space (comprising process zone 155, Fig. 1, col 3 line 14) above the substrate inside the chamber (110, Fig. 1, col 3 line 25-28);
an electromagnet (comprising magnetic field generator 300, Fig.1) including circular coils (comprising solenoid 310 and solenoid 330, Fig. 1, 6 and 8A, col 5 line 25-33; col 7 line 10-20; col 7 line 61-65) configured to apply a magnetic field to the space (155, Fig. 1)(col 4 line 42-46) (since Yamartino discloses in col 5 line 29-31; col 6 line 4-10 that the coils 310 and 330 each have a radius, the coils 310 and 330 are necessarily circular; and 
an electromagnet controller (comprising controller 340 including magnetic field instruction set 510, Fig. 9, col 10 line 18-47) configured to control a direction of the current through the coils (claim 11) and a current value/strength through the coils (col 6 line 12-36).
Yamartino does not explicitly teach that the electromagnetic controller is configured to cause pulsed electric currents to flow through the circular coils, a direction and ON/OFF of the electric currents being pulsed, and alternately turn on and off adjacent coils of the circular coils.
However, Yokota teaches an electromagnet controller (comprising controller Cnt, Fig. 1, paragraph [0041] ) configured to cause pulsed electric currents to flow through the circular coils (comprising coils 61 to 65, Fig. 1 and 2), a direction and ON/OFF of the electric currents being pulsed (i.e. varied in a recurring manner over time) and alternately turn on and off adjacent coils of the circular coils (comprising coils 61 to 64, Fig. 1 and 2)(Fig. 3 and 5, paragraph[0050]-[0054], [0066]-[0091]). With regards to limitation "configured to cause pulsed electric currents See also detailed explanation of teachings of Yokota above with respect to U.S.C. 102 rejection).
 Yokota teaches that such a configuration of the electromagnet controller to control the currents in the coils enables adjusting the diametric distribution of the density of the plasma generated in the chamber (12, Fig. 1)(paragraph [0043]) resulting in more uniform etch rate distribution across a substrate (paragraph [0103]-[0105]) (see Fig. 9A and 9B showing etch rate of test example 1 and test example 2 with processing conditions disclosed in [0074]-[0091] compared to comparative test example 1 shown in Fig. 9C without having pulse currents in the coils (paragraph [0092] discloses that the current in the coils 61 to 64 remained the same throughout processing). As understood from Fig. 9A and 9B compared to Fig. 9C the etch rate distribution across the substrate is more uniform in Fig. 9A and 9B.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electromagnet controller (Yamartino: controller 340, Fig. 9) to cause pulsed electric currents (i.e. varying/adjusting the magnitudes of the electric currents in a recurring manner) to flow through the circular coils, a direction (i.e. positive or negative direction) and ON/OFF of the electric currents being pulsed, and alternately turn on and off 
Regarding claim 2, Yamartino in view of Yokota teaches all of the limitations of claim 1 as applied above including an electromagnet controller (Yamartino: 340, Fig. 9) and circular coils (Yamartino: comprising 310 and 330, Fig. 1, 6, 8A) but does not explicitly teach wherein the electromagnet controller is configured to cause the pulsed electric currents to flow through the circular coils in synchronism with each other.
However, Yokota further teaches wherein the electromagnet controller (comprising Cnt, Fig. 1, paragraph [0041]) is configured to cause the pulsed electric currents to flow through the circular coils (comprising coils 61 to 64, Fig. 1 and 2) in synchronism (i.e. at the same time or simultaneously) with each other (paragraph [0085]-[0091];[0114]-[0127]). Since paragraphs [0052] and Fig. 5 disclose that step ST211 and step ST212 alternate and paragraph [0085]-[0091];[0114]-[0127] disclose the particular current conditions for each coil and the time duration for each step ST211 and ST212, it is understood that the coils 61 to 64 simultaneously (i.e. synchronism) have a different current settings whenever switching from step ST211 and ST212. Yokota further teaches that such a configuration enables adjusting the diametric distribution of the plasma density and thus etch rate distribution (paragraph [0025] [0043],[0054]) for uniform substrate processing (paragraph [0105]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electromagnet controller to cause the pulsed electric currents to flow through the circular coils in synchronism with each other in view of teachings of Yokota in the apparatus of Yamartino in view of Yokota as a known suitable alternative configuration of a control which would enable adjusting the diametric distribution of plasma density and thus 
Regarding claim 3, Yamartino in view of Yokota teaches all of the limitations of claim 1 and 2 as applied above including an electromagnet controller (Yamartino: 340, Fig. 9) and circular coils (Yamartino: comprising 310 and 330, Fig. 1, 6, 8A) but does not explicitly teach wherein the electromagnet controller is configured to control the pulsed electric currents in 2Application No. 16/558,548 Reply to Office Action of November 24, 2020accordance with sequence control information that prescribes the direction and ON/OFF of each of the pulsed electric currents in a predetermined period for each of the circular coils such that the circular coils have starting time points of the predetermined period in synchronism with each other.
Yamartino teaches that the electric currents are controlled in accordance with sequence control information (comprising process sequencer instruction set 470, chamber manager instruction set 475, magnetic field generation instruction set 150, Fig. 9, col 9 line 47-60) that prescribes the direction of the electric currents (col 6 line 12-43; col 10 line 18-47) to control the plasma distribution (col 6 line 22-24).
Additionally, Yokota further teaches wherein the electromagnet controller (comprising Cnt, Fig. 1, paragraph [0041]) is configured to control the pulsed electric currents in 2Application No. 16/558,548 Reply to Office Action of November 24, 2020accordance with sequence control information (Fig. 5, paragraph [0050]-[0054],[0085]-[0091];[0114]-[0127]) that prescribes the direction and ON/OFF (i.e. paragraph [0075]-[0076] teaches that coils 61 and 62 are set to 0 which is understood to be OFF while paragraph [0077]-[0078] teaches that coils 63 and 64 are on and have a current of 764 and -720 respectively) of each of the pulsed electric currents in a predetermined period (i.e. sequence SQ1 which is equal to duration/time length of step ST211 and ST212, Fig. 5, paragraph [0052]-[0053];[0085]-[0091]; [0125]-[0126]) for each of the circular coils (comprising 61 to 64, Fig. 1 and 2) such that the circular coils have starting time points of the predetermined period (i.e. beginning of sequence SQ1, Fig. 5 paragraph [0052]-[0053]) in synchronism with each other. Since paragraphs [0052] 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electromagnet controller (Yamartino: 340, Fig. 9) to control the pulsed electric currents in2Application No. 16/558,548 Reply to Office Action of November 24, 2020accordance with sequence control information that prescribes the direction (see teachings of both Yamartino and Yokota) and ON/OFF of each of the pulsed electric currents in a predetermined period for each of the circular coils such that the circular coils have starting time points of the predetermined period (i.e. SQ1, see teachings of Yokota) in synchronism with each other in view of teachings of Yokota in the apparatus of Yamartino in view of Yokota as a known suitable alternative configuration of a controller which would enable adjusting the diametric distribution of plasma density and thus processing rate (i.e. etch rate) distribution for uniform substrate processing (Yokota: paragraph [0025], [0043], [0054], [0105]).
Regarding claim 4
Yokota further teaches wherein the electromagnet controller (Cnt, Fig. 1, paragraph [0041]) is configured to repeatedly execute control over the pulsed electric currents prescribed in the predetermined period (sequence SQ1, Fig. 5, paragraph [0052]-[0053], by using the predetermined period as one cycle (as understood from Fig. 5, paragraph [0052]-[0053]; [0085]-[0091] and [0114]-[0127]). Yokota further teaches that such a configuration enables adjusting the diametric distribution of the plasma density and thus etch rate distribution (paragraph [0025] [0043],[0054]) for uniform substrate processing (paragraph [0105]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electromagnet controller (Yamartino: 340, Fig. 9) to have instructions to repeatedly execute control over the pulsed electric currents prescribed in the predetermined period, by using the predetermined period as one cycle (i.e. the sequence of processing conditions/method as taught by Yokota) as a known suitable alternative configuration of a controller which would enable adjusting the diametric distribution of plasma density and thus processing rate (i.e. etch rate) distribution for uniform substrate processing (Yokota: paragraph [0025], [0043], [0054], [0105]).
Regarding claim 6, Yamartino in view of Yokota teaches all of the limitations of claims 1 as applied above and Yamartino further teaches wherein the electromagnet (comprising 300 including 310 and 330, Fig. 1) is arranged above a top face of the chamber (110, Fig. 1) (col 5 line 34).
Regarding claim 7, Yamartino in view of Yokota teaches all of the limitations of claims 1 and 6 above and Yamartino further teaches wherein the electromagnet includes the circular coils (comprising 310 and 330, Fig. 1) that have ring shapes and are arranged in a concentric state (as understood from Fig. 1) (col 5 line 29-31; col 6 line 4-10).
Regarding claim 9, Yamartino in view of Yokota teaches all of the limitations of claims 1 as applied above and Yamartino further teaches wherein the electromagnet (comprising 300 
Regarding claim 10, Yamartino in view of Yokota teaches all of the limitations of claims 1 and 9 as applied above and Yamartino further teaches wherein the electromagnet (comprising 300, Fig. 6 and 8A) includes the circular coils (comprising 310 and 330, Fig. 6 and 8A) that have ring shapes and are arranged in a concentric state (as understood from Fig. 6 and 8A) (col 5 line 29-31; col 6 line 4-10).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamartino et al. (US 6,673,199 B1 hereinafter “Yamartino”) in view of Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current” as applied to claims 1-4, 6, 7, 9, and 10 above and further in view of Launay et al. (US 2017 /0338124 A1 hereinafter “Launay”).
Regarding claim 5, Yamartino in view of Yokota teaches all of the limitations of claim 3 as applied above including the sequence control information (Yamartino: comprising process sequencer instruction set 470, chamber manager instruction set 475, magnetic field generation instruction set 150, Fig. 9, col 9 line 47-60) prescribes the direction and on/off of each of the pulsed electric currents (see teachings and combination of Yamartino and Yokota as discussed in claim 3 rejection).
Yamartino in view of Yokota as applied above but does not explicitly teach the predetermined period includes a first period and a second period following the first period, and the currents are set such that the first period is set to have ions, which are being emitted from inside the plasma to the substrate, in a state tilted in a first direction not perpendicular to a processing face of the substrate, and a second period is set to have the ions in a state tilted in a second direction opposite to the first direction.
However, Launay teaches a first period of a process having ions in a state tilted in a first direction not perpendicular to a processing face of the substrate (Fig. 5C, paragraph [0064]), and a second period set to have ions in a state tilted in a second direction opposite to the first direction(Fig. 5D, paragraph [0065]). Launay further teaches that tilting the ions in such a way can remove asymmetries on the outermost and innermost side of the base of the vias/holes (paragraph [0069], [0071]).
Additionally, Launay teaches that an electromagnet can affect the tilt of the plasma and ions (paragraph [0063]) and that the tilt of the plasma is dependent on the plasma density (paragraph [0004].
Further, Yokota teaches that the electromagnet controller (Cnt, Fig. 1, paragraph [0041]) adjusts current to each of the coils which affects/adjusts the diametric distribution of the density of plasma thus affecting the etch rate distribution in the diametric direction (paragraph [0043], [0054]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electromagnet controller (Yamartino: 340, Fig. 9) to control the current in the coils of the electromagnet such that the a first period has ions in a state tilted in a first direction not perpendicular to a processing face of the substrate and  second period is set to have the ions in a state tilted in a second direction opposite to the first direction (Launay: Fig. 5C and Fig. 5D, paragraph [0064]) in the apparatus of Yamartino in view of Yokota because the tilt of ions as well as etch rate distribution is affected by the plasma density distribution which can be controlled using the currents in the coils of the electromagnet and thus adjusting/controlling the tilt of ions by controlling/adjusting the currents in the coils of the electromagnet would enable removing asymmetries on the outermost and innermost side of the base of a hole/trench/via in a substrate to be processed (Launay: paragraph [0069],[0071]).
Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamartino et al. (US 6,673,199 B1 hereinafter “Yamartino”) in view of Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current” as applied to claims 1-4, 6, 7, 9, 10 above and further in view of Hogenson et al. (US 2007/0108042 A1 hereinafter “Hogenson”).
Regarding claims 8 and 11, Yamartino in view of Yokota teaches all of the limitations of claims 1 and 7, and claims 1 and 10, respectively including an electromagnet comprising coils (Yamartino: comprising 310 and 330, Fig. 1, 6 and 8A).
Yamartino in view of Yokota as applied above do not explicitly teach wherein each of the coils is divided into n-number of arc-shaped coil segments, where “n” is an integer of 2 or more.
However, Hogenson teaches an electromagnet comprising a plurality of coils (comprising magnetic coils 802, 804 and 806;, Fig. 10, paragraph [0074],) wherein each of the coils is divided into n-number of arc-shaped coil segments (coil 802 is divided into 8021 and 8022; coil 804 is divided into 8041 and 8042; coil 806 is divided into 8061, 8062, 8063, 8064; Fig. 10), where “n” is an integer of 2 or more. Hogenson additionally teaches various arrangements of arc shaped coils (see also embodiments shown in Fig. 11,13, 14, 15, 16, 17 and accompanying description in paragraphs [0075], [0077]-[0083]). Hogenson teaches that such a configuration can enable improved control of the magnetic field (paragraph [0075], [0081]). Additionally, Hogenson further teaches that modification of shapes and locations of each of the coils, the addition of more coils, and fine tuning of currents energizing all of the appropriate coils can enable improved results (paragraph [0093]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of each coil such that each of the coils is divided into n-number of arc-shaped coil segments, where “n” is an integer of 2 or more in view of teachings of Hogenson in the apparatus of Yamartino in view of Yokota as a known suitable alternative configuration of an electromagnet in a plasma processing apparatus which would enable improved results/control of the magnetic field (Hogenson: paragraph [0081],[0093]).
Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamartino et al. (US 6,673,199 B1 hereinafter “Yamartino”) in view of Yokota et al. (US 2017/0103877 A1 hereinafter “Yokota”) and further substantiated by Merriam-Webster Dictionary definition of “pulsating current” as applied to claims 1-4, 6, 7, 9, 10 above and further in view of Hoffman et al. (US 2003/0218427 A1 hereinafter “Hoffman”), Rauf ((2017) NPL reference: Electrical Engineering for Non-Electrical Engineers (2nd Edition) - Introduction) and Steer ((2010). Microwave and RF Design - A Systems Approach - 12.4 Switches).
Regarding claim 12, Yamartino in view of Yokota teaches all of the limitations of claim 1-3 as applied above.
Yamartino further teaches wherein the electromagnet controller (comprising 340, Fig. 1 and 2) configured to cause an electric current to flow through one of the circular coils (comprising solenoid 310 and solenoid 330, Fig. 1, col 5 line 25-33), and to change a direction of the electric current (col 5 line 41-46, col 6 line 12-36), a wiring line (schematically shown in Fig. 1 and 2 but not labeled) connected to the one of the circular coils (comprising 310, 330, Fig. 1 and 2 ), and a sequence control information (comprising process sequencer instruction set 470 including magnetic field instruction set 510, Fig. 9) (col 8 line 10-23; col 9 line 47-60).
Yamartino in view of Yokota as applied above does not explicitly teach switching on/off of the electric current flowing through the wiring line by a bias voltage at the wiring line.
However, Hoffman teaches a wiring line (comprising lines connecting 60 or 65 to switch 84 and 85, Fig. 2; comprising lines connecting 60 or 65 to DC supply 75 and 70, Fig. 1) connected to one of the circular coils  (comprising one of inner coil 60 or outer coil 65, Fig. 1 and 
Additionally, Rauf teaches an electric current control unit (i.e. a diode as an electronic switch, page 70) comprising a power supply (i.e. voltage source as understood by Fig. 2.1) and electrodes (i.e. anode and cathode) wherein the diode acts as a switch.
Further, Steer teaches that when a voltage is sufficiently positive to cause a large current to flow, the diode is forward bias and when the voltage is negative the current flow is negligible, and the diode is said to be revered biased (page 709). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a switch (i.e. the switch as taught by Rauf) connected to a wiring line to one of the coils (see teachings of Hoffman) and to configure the electromagnet controller (Yamartino: 340, Fig. 9) to switch on/off a current flowing through a wiring by using a bias voltage (see teachings of Rauf and Steer) as a known suitable alternative control circuit/electronic switch configuration to enable controlling the flow of current to a coil.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 7) regarding U.S.C. 112(a) and (b) rejection that the Applicant traverses the rejection and has amended claims 1 and 12 to more clearly meet the requirements of U.S.C. 112(a) and (b).
Examiner responds regarding U.S.C. 112(a) and (b) rejection that the amendments to claim 12 appear to resolve the U.S.C. 112(a) and (b) rejection for claim 12. However, the U.S.C. 112(a) rejection of claim 1 regarding the “electromagnet controller” has not been clearly addressed.
Applicant argues (remarks page 8-9) regarding claim 1 that Yasuda fails to teach amended claim 1 limitation “an electromagnet controller configured to cause pulsed electric currents to flow through the circular coils, a direction and ON/OFF of the electric currents being pulsed, and alternately turn on and off adjacent coils of the circular coils.”
Examiner responds regarding claim 1 and teachings of Yasuda, the rejection of claim 1 has been modified as necessitated by Applicant’s amendment. Currently claim 1 is rejected under U.S.C. 102 (a)(1) as being anticipated by Yokota and additionally rejected under U.S.C. 103 as being unpatentable over Yamartino in view of Yokota as discussed in detail above in claims rejections. Yasuda is no longer cited to teach the limitations of claim 1, therefore Applicant’s arguments are moot.
Applicant argues (remarks page 8-9) regarding claim 1 that Lai fail to teach or suggest amended claim 1 limitation “an electromagnet controller configured to cause pulsed electric currents to flow through the circular coils, a direction and ON/OFF of the electric currents being pulsed, and alternately turn on and off adjacent coils of the circular coils” and similarly fails to cure the deficiencies of Yamartino.
Examiner responds regarding claim 1 and teachings of Lai, the rejection of claim 1 has been modified as necessitated by Applicant’s amendment. Currently claim 1 is rejected under U.S.C. 102 (a)(1) as being anticipated by Yokota and additionally rejected under U.S.C. 103 as being unpatentable over Yamartino in view of Yokota as discussed in detail above in claims rejections. Lai is no longer cited to teach the limitations of claim 1, therefore Applicant’s arguments are moot.
In light of the above, independent claim 1 is rejected. 
Additionally, the dependent claims 2-12 are also rejected, as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716